Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2005 
                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  126886(53)
                                                                                          Robert P. Young, Jr.
  FEDERATED INSURANCE COMPANY 
                                                                        Stephen J. Markman,
  and CARL M. SCHULTZ, INC., 
                                                                                        Justices
              Plaintiffs-Appellees,
              Cross-Appellants,
  v
  OAKLAND COUNTY ROAD COMMISSION,
              Defendant-Appellee.

  and 

  ATTORNEY GENERAL,

              Intervenor-Appellant.
  _______________________________________


                 On order of the Chief Justice, the motion by intervenor-appellant, Attorney
  General for leave to file a supplemental brief is GRANTED. The supplemental brief may
  be filed not later than December 5, 2005. Defendant-appellee may file a brief in response
  not later than 14 days after the filing by the Attorney General.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2005                    _________________________________________
                                                                               Clerk